Citation Nr: 0314728	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  02-06 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In a December 2002 decision, the Board reopened the veteran's 
claim for service connection for a right knee disability, and 
took additional development, to include a VA examination.  
The development has been completed and the case is ready for 
final appellate review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  Competent medical evidence of record establishes that it 
is as likely as not that the veteran's right knee arthritis 
is the result of an in-service motor vehicle accident.


CONCLUSION OF LAW

Right knee arthritis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West. 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002)).  VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be retrieved by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of all information and 
medical and/or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In light of the decision below 
to award service connection for right knee disability, 
further development with regard to VA's duty to notify and 
assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  There is no prejudice to the veteran in proceeding 
to consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993).

II.  Factual Background 

An October 1965 enlistment examination report reflects that 
the veteran's lower extremities were reported as "normal."  
A January 1968 hospitalization report reflects that the 
veteran was admitted to the Marion County General Hospital 
after he was involved in a motor vehicle accident.  No 
complaints or findings relative to the right knee were noted 
on clinical evaluation and treatment.  The veteran was 
transferred to the Fort Benjamin Harrison Hospital on his 
third hospitalization day.  He complained of pain, including 
in the right knee.  Upon evaluation at Fort Benjamin 
Hospital, it was noted that the veteran had a small 
laceration of the right knee which had been sutured and was 
healing well.  X-ray examination of the right knee was 
normal.  At discharge, diagnoses of laceration and sprain of 
the right knee were recorded.  

When seen in the medical dispensary in March 1968, the 
veteran complained of pain in the right knee.  The right knee 
had full range of motion.  X-rays of the right knee revealed 
a questionable density in the right lateral aspect of the 
knee joint, which was considered to may be an artifact as it 
was not definitely seen on any other views.  An impression of 
post multiple injuries and no residuals was entered.  The 
veteran was found fit for duty.  

A report of routine medical evaluation in May 1968 reflects 
that the veteran's lower extremities were noted as abnormal.  
In the Notes section of the report, it was indicated that the 
veteran had been treated for a knee injury caused by an 
automobile accident in January 1968, that he had received 
treatment and that there were no complications or sequelae.  
Under the Summary of Defects and Diagnoses section of the 
report, it was noted that the veteran had mild chondromalacia 
of the right patella or possible chondral fracture of the 
patellofemoral articulation.  He was referred for evaluation 
at an orthopedic clinic.  An orthopedic consult report, dated 
later in May 1968 reflects that veteran complained of having 
right knee pain since an auto accident in January 1968.  
Physical evaluation of the right knee revealed mild 
quadriceps atrophy, mild subpatellar crepitus, a stable 
ligament, and no effusion.  There were small, healed scars 
over both knees.  A diagnosis of mild chondromalacia of the 
right patella or possible chondral fracture of the 
patellofemoral articulation was recorded.  It was noted that 
there was no orthopedic reason that the veteran was not 
physically able to perform his duties.  

A Report of Medical History, also dated in May 1968, reflects 
that the veteran reported having a bone, joint, or other 
deformity.  He denied having a "trick" or locked knee.  The 
veteran indicated that he had been treated at "General 
Hospital" in Indianapolis, Indiana in January 1968 following 
an automobile accident and that he had been transferred to 
Fort Benjamin Harrison Hospital in Indianapolis until March 
4, 1968.  He related that he was receiving treatment at Clark 
Hospital for injuries and other problems.  In the Physician's 
Summary section of the report, it was noted that the veteran 
had received treatment for a knee injury caused by an 
automobile accident in January 1968, that he had received 
treatment for a recurrent problem and that there were no 
complications or sequleae.  

When seen for evaluation in July 1968, the examiner noted 
that the veteran complained of intermittent pain in his right 
knee which had continued since he was involved in a motor 
vehicle accident in January 1968.  After an examination, to 
include X-rays, a diagnosis of mild damage to the cartilage 
of the right kneecap without evidence of fracture or injury 
to the bony portion was recorded.  At that time, the examiner 
opined that it was likely that there would be a gradual 
improvement with respect to the veteran's right knee and 
other orthopedic disabilities.  From July 1968 to March 1969, 
the veteran was seen on several occasions for right knee 
pain.  In October 1968, it was noted that the veteran was 
considered to be a candidate for patellar shaving and that he 
had refused.  

A June 1969 discharge examination report reflects that the 
veteran's lower extremities were found to have been 
"abnormal."  In the notes section of the report, the 
examiner reported that the veteran had a "normal" right 
knee.  The examiner also indicated that the veteran gave a 
history of having chondromalacia of the right patella as a 
result of an in-service motor vehicle accident.  In the 
Summary of Defects and Diagnoses section of the report, a 
diagnosis of chrondromalacia of the right patella was noted.  
A Report of Medical History, also dated in June 1969, 
reflects than the veteran indicated that he had a "trick" 
or locked knee.  The veteran denied having any bone, joint or 
other deformity.  In the Physician's Summary section of the 
report, it was noted that the veteran had chondromalacia of 
the right patella, following an in-service motor vehicle 
accident.  

When seen for an orthopedic consult in July 1969, the 
examiner noted that the veteran had persistent complaints 
referable to the right knee since he was involved in a motor 
vehicle accident in January 1968.  Upon physical evaluation, 
the veteran had full range of motion of the right knee.  
There was mild chondromalacia of the right patella.  The 
examiner concluded: (1) that the veteran's complaints were 
out of proportion to the physical findings with the exception 
of mild knee pains, and that he was able to perform the 
duties of his grade; (2) the veteran's complaints were 
associated with an automobile accident which occurred during 
service.  

VA Form 21-4176, Report of Accidental Injury, dated by the 
veteran and received by the RO in September 1969, reflects 
that on January 28, 1968, a car in which the appellant was a 
passenger collided with a second motor vehicle after it ran a 
stop sign while merging onto a highway.  He related that he 
sustained injuries to his "knee" and other areas of his 
body.  

A January 1970 VA examination report reflects that the 
veteran complained the right knee tended to give away when he 
was very active on the lower extremity.  He also reported 
feeling a tingling sensation on prolonged standing, as well 
as stiffness.  Physical evaluation of the right knee was 
unremarkable, except for tenderness at the end of the 
squatting maneuver.  X-ray examination was essentially 
"normal."  A diagnosis of no abnormalities of the right 
knee was entered by the examining physician.  

A November 2001 VA spine examination report reflects that the 
veteran's claims file was reviewed.  A history with respect 
to the veteran's injury was reported by the examiner is 
consistent with that previously reported in this decision.  
After a physical evaluation of the right knee in November 
2001, a diagnosis of "right knee condition" was recorded.  
X-ray examination revealed no abnormality.

Statements were submitted by the veteran in October and 
November 2001.  In a November 2001 statement, the veteran 
reported that he had hurt his right knee during an in-service 
motor vehicle accident in January 1968.  The veteran related 
that after service, he saw a private physician, Dr. P. of 
Oakland City, Indiana, but that he was deceased.  The veteran 
also indicated that in 1974-1975, he saw Dr. T.H. of 
Evansville, Indiana, but that he was informed by his office 
that they only kept patient's records for seven years.  The 
veteran also indicated that he had received treatment at the 
VA clinic in Evansville, Illinois, but that his knees were 
not examined at that time.

Statements, submitted by G.W. and R. M. were received by the 
RO in December 2001 and June 2002, respectively.  A review of 
the statement submitted by G.W. reflects that he was the 
manager of a store which employed the veteran in 1995, that 
he had observed the veteran having muscle and joint strain, 
and that he and the appellant had talked many times over the 
years about his knee problems.  Mr. M. indicated that he had 
worked with the veteran, that he remembered the veteran 
having knee pain, and that he witnessed the veteran's knee 
giving way on several occasions.   

When examined by VA in March 2003, the examiner indicated 
that he had reviewed the veteran's claims file and recounted 
a history consistent with that previously reported in this 
decision.  After a review of the veteran's history and a 
physical evaluation of the right knee, an assessment of right 
knee contusion with probable articular injury to the patella 
was entered.  The examiner concluded that the veteran's right 
knee condition occurred during service and, therefore, was as 
likely to be service related.  In an addendum to the 
examination, the examiner indicated that X-rays of the right 
knee revealed an anterior patellar spur with no significant 
changes on the articular side of the patella.  It was the 
examiner's opinion that any arthritic changes on the patella 
were mild.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The service medical records reveal complaints of, and 
treatment for, right knee pain and instability, following a 
motor vehicle accident, when the diagnoses included right 
knee sprain and chondromalacia of the right patella.  When 
examined by VA in March 2003, the VA examiner concluded that 
current right knee arthritis, shown on X-ray examination, was 
as likely as not related to the in-service accident in 
question.  There is no competent (medical) opinion to the 
contrary.  Therefore, the Board concludes that, with 
resolution of doubt in the veteran's favor, the evidence 
supports service connection for right knee arthritis. 


ORDER

Service connection for right knee arthritis is granted. 



		
	U. R POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

